DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending for examination.

Response to Arguments / Remarks
Applicant's arguments filed 05/25/2021 have been fully considered.

In response to “Section 112 Rejections” in page 7, the 35 USC 112 rejections have been withdrawn in response to the applicant’s arguments and clarifications. 

In response to “Prior Art Rejections” in pages 7-8, the newly introduced claim amendment “wherein the state information includes at least one of a charge amount of a battery, a waiting time expected to be discharged, whether to discharge, whether to fail, or user guide information” recited in claims 1, 8 and 12 is taught by Patino at steps 322-326 of Fig. 3 and Col. 4 line 68 - Col. 5 line 14.
Also in step 326 a message is transmitted from radio 204  via vehicular antenna 226 to base station 230 informing base station 230 that the vehicle's battery is dangerously low.”.
	The cited passage above clearly discloses the message informs the base station the charge amount of the battery is in a dangerously low state.
	Therefore, the newly introduced claim limitation fails to overcome Patino.

	In response to the applicant’s arguments that claim 8 is allowable, claim 8 was not objected to allow in the previous office action and was rejected by Patino in view of Chen. The current office action maintains the previous rejection because it fails to overcome the prima facie case of obviousness. 

	In response to the “New Claim” in page 8, the new claim 20 is rejected by Patino in view of Hu. Please see the details of the rejection below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 11-15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patino (Pat. No.: US 5,200,688).

Regarding claim 1, Patino teaches a vehicle (Abstract, vehicular battery charger) comprising:
a transceiver configured to communicate with a user terminal (Fig. 1, antenna 226 and base station 230);
a power supply device including a first battery (Fig. 2, battery 222 or backup battery 246) configured to supply a driving current to at least one electronic device (Fig. 2, battery operated radio 204) and a second battery (Fig. 2, battery 222 or backup battery 246); and
a controller (Fig. 2, controller 218) configured to generate a state information based on whether the first battery or the second battery is at risk of discharge determined based on a state of charge of the power supply device and to control the transceiver to transmit the generated state information to the user terminal, wherein the state information includes at least one of a charge amount of a battery, a waiting time expected to be discharged, whether to discharge, whether to fail, or user guide information (Fig. 3, steps 322-326, Col. 4 line 68- Col. 5 line 14, “In decision block 322 controller 202 will compare the vehicle battery voltage level coming in on line 240 with the second threshold voltage level (V2) stored in controller 218.  If the battery voltage level is above the V2 threshold level the routine goes to step 316.  If the voltage level is below the second threshold V2 in step 322 an automatic low battery alert is given to the radio user via annunciators 224 in step 326.  This low battery alert is preferably different than the first low battery alert of step 320 (i.e. different LED lights up, different sounding alarm, etc.).  Also in step 326 a message is transmitted from radio 204 via vehicular antenna 226 to base station 230 informing base station 230 that the vehicle's battery is dangerously low.”. The controller transmits an alert to the base station to indicate the charge amount of the battery is dangerously low).

Regarding claim 2, Patino teaches the vehicle according to claim 1, wherein the controller is configured to determine that there is a risk of discharge of the first battery when a charge amount of the first battery is equal to or less than a predetermined first reference value and generate the state information to further include at least one of a discharge risk warning or a remote start information for the first battery.

Regarding claim 3, Patino teaches the vehicle according to claim 1, wherein the controller is configured to determine that the first battery is discharged when a charge amount of the first battery is equal to or less than a predetermined second reference value and generate the state information to further include at least one of a discharge warning for the first battery (Fig. 3, steps 322-326, Col. 4 line 68- Col. 5 line 14. The controller transmits an alert to the base station to indicate the charge amount the battery is dangerously low), charging information or emergency operation information of the second battery.

Regarding claim 4, Patino teaches the vehicle according to claim 3, wherein the controller is configured to control the second battery to supply a driving current to the transceiver when the first battery is discharged (Fig. 2, Col. 5 line 15-20, “Base station 230 can also send a return message to charger 202 which can in turn activate a second reserve vehicular battery 246 automatically by way of a switching means such as relay 248 which is under the control of charger 202 via line 250,”. The backup battery supplies power to the radio system after the .

Regarding claim 7, Patino teaches the vehicle according to claim 1, wherein the controller is configured to determine that there is a risk of discharge of the second battery when a charge amount of the second battery (Fig. 2, vehicle battery 222) is less than or equal to a predetermined third reference value and to generate the state information to further include at least one of a discharge risk warning for the second battery, charging information for the second battery, or external power information (Fig. 3, steps 322-326, Col. 4 line 68- Col. 5 line 14. The controller transmits an alert to the base station based on low battery).  
Also, it is inherent that the battery controller 218 monitors the backup vehicle battery 246 in the same manner as disclosed for vehicle battery 222 because these batteries are connected in parallel. The controller monitors for low battery regardless of which battery is connected to it. 

Regarding claim 11, Patino teaches the vehicle according to claim 1, wherein the controller is configured to control the transceiver to transmit the generated state information to a surrounding vehicle or infrastructure device within a predetermined range (Fig. 2, the vehicle antenna 226 transmits the alert to the base station 240).

Regarding claim 12, recites a method that is performed by the system of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 13, recites a method that is performed by the system of claim 2. Therefore, it is rejected for the same reasons.

Regarding claim 14, recites a method that is performed by the system of claim 3. Therefore, it is rejected for the same reasons.

Regarding claim 15, recites a method that is performed by the system of claim 4. Therefore, it is rejected for the same reasons.

Regarding claim 17, recites a method that is performed by the system of claim 7. Therefore, it is rejected for the same reasons.

Regarding claim 19, recites a method that is performed by the system of claim 11. Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patino (Pat. No.: US 5,200,688) in view of Hu (Pub. No.: US 2019/0308556 A1).

Regarding claim 5, Patino teaches the vehicle according to claim 3, 
a second processor (Fig. 2, controller 218) configured to control the second battery to supply a driving current to the first processor when the first battery is discharged (Col. 5 line 15-20, “Base station 230 can also send a return message to charger 202 which can in turn activate a second reserve vehicular battery 246 automatically by way of a switching means such as relay 248 which is under the control of charger 202 via line 250,”. The controller 218 switches from the vehicle battery 222 to the backup battery 246 if the vehicle battery is low to provide power to the electronics of the vehicle). 
Patino fails to expressly teach the vehicle wherein the controller comprises: a first processor configured to authenticate a user based on a signal received from the user terminal and control an unlocking of a door of the vehicle based on the authentication result.
However, in the same field of the vehicle, Hu teaches a vehicle controller 3 is configured to lock or unlock the vehicle doors based on user inputs received from an authorized smartphone 54. Figs. 1-3, Para [0051], “If the conditionals are not met, the process may alert 309 the driver via a driver mobile device or email.  This allows the driver to be made aware of the anomalous state, which may or may not have been a driver-intended state.  The alert may also include an option to change the state, such as rolling up windows, locking doors or disabling power drawing systems.” And para [0032], “if the vehicle battery is at a low state of charge, the process may ”.
Therefore, it would have been obvious to someone having ordinary skill in the art before the effective filing date of the claimed invention to modify the Patino’s vehicle with a controller and the base station with a smartphone to enable the driver to lock or unlock the vehicle doors remotely.

Regarding claim 20, Hu in the combination teaches the vehicle according to claim 5, further comprising a driver configured coupled to the first processor and configured to lock or unlock the door of the vehicle, the driver comprising an actuator, a power transmission mechanism or a latch (It is inherent or very obvious that a vehicle has an actuator to lock or unlock a door).

Regarding claim 6, Patino in the combination teaches the vehicle according to claim 5, further comprising a switch (Fig. 2, relay 248) configured to receive an emergency operation command from the user, wherein the second processor is configured to control the second battery to supply the driving current to at least one of the transceiver (Col. 5 line 15-20, “Base station 230 can also send a return message to charger 202 which can in turn activate a second reserve vehicular battery 246 automatically by way of a switching means such as ”.), the first processor or the driver for a predetermined time when the emergency operation command is received.  

Regarding claim 16, recites a method that is performed by the system of claim 5. Therefore, it is rejected for the same reasons.

Claims 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patino (Pat. No.: US 5,200,688) in view of Chen (Pub. No.: US 2015/0154816 A1).

Regarding claim 8, recites some claim limitations that are similar to claim 1. Therefore, similar claim limitations are rejected for the same reasons. 
Patino fails to teach the additional claim limitation wherein vehicle comprises an external power input configured to be connected to external power and receive a driving current from the external power.  
However, it would have been obvious to someone having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle with more backup batteries, such as a third battery, because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Also, in the same field of vehicle, Chen teaches an alternator is configured When the engine 36 is running, electrical power for the vehicle 12's electronic systems and accessories is provided by the alternator 32, which converts the mechanical power produced by the engine 36 into electrical power.  The alternator 32 also provides electrical power for recharging the battery 30.”.
Therefore, it would have been obvious to someone having ordinary skill in the art before the effective filing date of the claimed invention to modify the Patino’s vehicle with an alternator to recharge the vehicle batteries.

Regarding claim 9, Chen in the combination teaches the vehicle according to claim 8, wherein the controller is configured to charge the second battery by the external power when the external power is detected through the external power input (Fig. 3 and para [0041], the alternator charges the batteries).   

Regarding claim 18, recites a method that is performed by the system of claim 8. Therefore, it is rejected for the same reasons.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Patino (Pat. No.: US 5,200,688) in view of Chen (Pub. No.: US 2015/0154816 A1) as applied claim 8, and further in view of Hu (Pub. No.: US 2019/0308556 .

Regarding claim 10, the combination fails to teach the vehicle according to claim 8, further comprising a driver configured to lock or unlock a door of the vehicle, wherein the controller comprises: 
a first processor configured to authenticate a user based on a signal received from the user terminal and control the driver to unlock the door based on the authentication result; and 
a second processor configured to transmit the driving current of the external power to at least one of the driver, the transceiver, or the first processor when the first battery and the second battery are discharged and the external power is connected to the external power input.  
However, it is very well known to someone having ordinary skill in the art before the effective filing date of the claimed invention that the vehicle battery is configured to supply power to various vehicle electronic devices, such as a door controller or the on-board vehicle CPU, to lock or unlock the vehicle doors. 
Also, in the same field of the vehicle, Hu teaches a vehicle controller 3 is configured to lock or unlock the vehicle doors based on user inputs received from an authorized smartphone 54. Figs. 1-3, Para [0051], “If the conditionals are not met, the process may alert 309 the driver via a driver mobile device or email.  This allows the driver to be made aware of the anomalous state, which may or may not have been a driver-” And para [0032], “if the vehicle battery is at a low state of charge, the process may notify the user that the devices may overly drain the vehicle battery.”.
Therefore, it would have been obvious to someone having ordinary skill in the art before the effective filing date of the claimed invention to modify the Patino’s vehicle with a controller and the base station with a smartphone to enable the driver to lock or unlock the vehicle doors remotely.
Also, in the same field of battery management system, Lundholm teaches a battery pack configured to provide power with a third battery once the first and second batteries are depleted. See para [0055], “For example, the switching logic controller 110 can couple only the first battery 192 to a load of the user device 100.  Once the first battery 192 is depleted or substantially depleted, the switching logic controller 110 can subsequently couple the second battery 194 to power the user device 100.  Once the second battery 194 is depleted or substantially depleted, the switching logic controller 110 can subsequently couple the third battery 196.”. 
Therefore, it would have been obvious to someone having ordinary skill in the art before the effective filing date of the claimed invention to modify the Patino’s vehicle with a third battery to prolong usage and it has been held that St Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nyu (Pub. No.: US 2013/0093384 A1) teaches a battery state management system. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ZHEN Y WU/Primary Examiner, Art Unit 2685